B. F. SAFFOLD, J.
The matter of demurrer ought to have been pleaded puis darrein continuance. But we will consider its sufficiency as a defense.
It is conceded that the destruction of the property would not affect the question of recovery. The point is made, that the plaintiff’s title to the slaves failed before the trial, *518and therefore he is not entitled to a judgment for the specific property, or its value. The defendant may defeat the action in these particulars, by showing a superior title in a third person, with which he connects his own, whether it existed prior to the commencement of the suit, or was obtained afterwards.—Cole v. Conoly, 16 Ala. 271; Dozier v. Joyce, 8 Por. 303.
Why is it that the plaintiff’s-right of recovery is unimpaired by the death or destruction of the property, but effaced by a superior outstanding title ? Perhaps there is no good reason for the difference. One which may be assigned is, that the governing principle is not the divestiture of his right, but the passage of it to another, who’thereby acquires a cause of action. The defendant is not to be placed in any better or worse condition. The. cause of action continues, but is transferred. The discovered owner and the defendant may adjust their controversy as they choose. The plaintiff would be accountable to the former, if allowed to recover, and a multiplicity of suits would be avoided. When the property is destroyed, the defendant’s accountability, none the less in either case, is only to the plaintiff. The owner might not have lost his property, if injury had not been done to his possession of it, and the wrong-doer must not be allowed to take any advantage from his wrong. The defense is not sufficient.—Rose v. Pearson, 41 Ala. 687; McElvain v. Mudd, 44 Ala. 48.
The judgment is reversed, and the cause remanded.
Peters, J.
I assent to the judgment of reversal, but not to the reasons on which it is founded.